Citation Nr: 1628921	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  10-35 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable disability rating prior to April 20, 2010, and to a disability rating greater than 10 percent from April 20, 2010, for bilateral hearing loss. 

2.  Entitlement to service connection for a right big toe disability.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from March 1965 to March 1969.  
 
This case is before the Board of Veterans' Appeals (Board) on appeal from October 2008 and March 2012 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).

In September 2011, the Veteran withdrew his prior request for a hearing before the Board. 

The Board notes that the Veteran filed a timely notice of disagreement as to the October 2008 rating decision, which denied an increased evaluation for the left ear hearing loss and confirmed the prior denial of service connection for the right ear hearing loss.  Then, in a May 2010 rating decision, the RO granted service connection for the right ear hearing loss effective May 10, 2007.  See May 2010 rating decision ("Service connection for right ear hearing loss is granted and included in the evaluation for the left ear hearing loss effective May 10, 2007.  Evaluation of hearing loss, bilateral...is increased to 10 percent effective April 20, 2010.").  Then, though the Veteran had not yet submitted a notice of disagreement against the initial evaluation assigned for the right ear hearing loss, the RO submitted a May 2010 statement of the case that addressed the issue of entitlement to an initial compensable rating for hearing loss of both ears.  See also July 2010 Form 9 (essentially submitting a notice of disagreement for the right ear hearing loss initial evaluation and perfecting the appeal for the left ear hearing loss evaluation).  Though the RO submitted a statement of the case as to the issue of an increased evaluation for the right ear hearing loss before the Veteran submitted his notice of disagreement as to the same, and though the Veteran essentially did not perfect the appeal for the evaluation for the right ear hearing loss, VA has taken actions that has led the Veteran to believe that the claims for increased initial evaluations for both ears are on appeal.  Thus, the issue of entitlement to increased initial evaluations for bilateral hearing loss is before the Board at this time.  See Percy v. Shinseki, 23 Vet. App. 37, 46 (2009).
 
Records in the Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed. 

In April 2015, the Board remanded the case for evidentiary development, and the case is again before the Board for further appellate proceedings. 

A request for a TDIU due to service-connected disability, when expressly raised by a claimant or reasonably raised by the record, is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009)).  The Board acknowledges that the Veteran's bilateral hearing loss disability impacts his ability to work.  See e.g., June 2015 VA examination (Veteran reported that he has difficulty understanding conversation in background noise).  However, there is currently no indication in the record that the Veteran is unable to obtain or follow a substantially gainful occupation as a result of his service-connected bilateral ear hearing loss.  See e.g., August 2011 VA examination (Veteran reported that the is unable to work a regular eight hour job because of his nonservice-connected right toe disability).  Accordingly, TDIU has not been raised by the record and is not before the Board at this time.  

The issue of entitlement to an initial compensable disability rating prior to April 20, 2010, and to a disability rating greater than 10 percent from April 20, 2010, for bilateral hearing loss, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's current right big toe disability manifested in service or within the first post-service year or is otherwise related to service, to include as a result of an in-service right big toe injury.  


CONCLUSION OF LAW

A right big toe disability was not incurred in or aggravated by service, and service connection for such disability may not be presumed.  38 U.S.C.A. §§ 1110, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Compliance with Prior Remand

In April 2015, the Board remanded the case and directed the AOJ to afford the Veteran a VA examination to determine the nature and etiology of a right big toe disability.  The Veteran was afforded a VA examination in June 2015, a medical opinion followed in July 2015, and the examiner provided all the requested information.  The Board also directed the AOJ to obtain updated VA treatment records, and the AOJ did so.  The claim was then readjudicated in a July 2015 supplemental statement of the case.  For these reasons, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2015); 38 C.F.R. §§ 3.159, 3.326 (2015).  

VA has fulfilled its duty to notify regarding the right big toe claim.  The RO provided pre-adjudication VCAA notice by letter in July 2011, in which the Veteran was notified of how to substantiate his claim for service connection and information regarding the allocation of responsibility between the Veteran and VA.  The Veteran was also provided information on how VA determines effective dates and disability ratings.

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  Further, the Veteran was afforded VA examinations regarding the right big toe in July 2011 and June 2015, and a medical opinion followed in July 2015.  The examiners each conducted an examination and together provide sufficient information regarding the Veteran's right big toe disability to render an informed determination as to service connection.  The Board finds that the examinations together with the other evidence of record are adequate for service connection purposes.  VA has satisfied its duty to assist.  

The Board acknowledges that it has directed the RO to obtain VA treatment records dating from June 2015 to present in the remand below.  However, because this case turns on whether there is a relationship between the Veteran's current right toe disability and service, as discussed below, and because these outstanding VA treatment records would only show the presence and treatment of the Veteran's right toe disability from June 2015, the Board concludes that these VA treatment records would not possibly provide new information to substantiate the Veteran's claim for service connection.  

Service Connection

A veteran is entitled to VA disability compensation for service connection if the facts establish that a disability resulted from disease or injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Generally, to establish a right to compensation for a present disability, a veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).



The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

Here, the Veteran contends that he has a right big toe disability that began in service and is related to service, to include as a result of an in-service right big toe injury.  The Veteran's right toe disability is diagnosed as arthritis and as right big toe strain, status post toenail avulsion injury, during the appeal period.  See e.g., July 2015 and July 2011 VA examinations.  Therefore, the current disability is shown.  Further, the service treatment records show that in October 1966, the Veteran sustained an injury to his right big toe when a metal drawer dropped on it in service.  Therefore, the in-service injury is shown.  

On the other hand, the preponderance of the evidence is against a finding that the Veteran's current right big toe disability manifested in service or within the first post-service year, or that such disability is otherwise etiologically related to service, to include as result of the in-service right big toe injury.  

The Veteran is certainly competent to report his symptoms and observations regarding his right big toe, to include continuing pain in the right toe since service, and the Board finds these reports as to right big toe symptoms are credible.  However, the Board concludes that the determination as to the etiology of a right big toe disability is a medical matter beyond the knowledge of a non-expert and therefore beyond the Board's own competence to evaluate based upon its own knowledge and expertise.  It follows that the Veteran's lay opinion that his right big toe disability manifested in service and is related to his in-service right big toe injury is also not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Because there is no indication in the record that the Veteran has medical expertise and training, to include in the fields of orthopedics and podiatry, the Board finds that the Veteran's lay allegation that his right big toe disability, including arthritis, manifested in service and is related to his in-service right big toe injury has no probative value.  

On the other hand, there is no competent and probative evidence to show that the Veteran's current right toe disability, including arthritis, manifested in service or within the first post-service year, or is otherwise related to service, to include as result of the right toe injury in service.  There is a presumption of service connection for arthritis that manifests to a compensable degree during service or within the first post-service year, and then again "at any later date, however remote."  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board acknowledges that the Veteran has reported that he has had pain in the right big toe since service.  See e.g., August 2011 private treatment note from Dr. D. D. 

However, on VA examination in June 2015 and in the July 2015 VA medical opinion, the VA examiner stated that the Veteran's in-service 1966 right great toe injury was an isolated and acute injury.  The VA examiner opined that the Veteran's current right toe disability did not manifest within the first post-service year and is not related to his in-service right big toe injury.  The examiner stated that the Veteran's current diagnosis of gouty arthritis is not related to the dresser falling on the right great toe almost 49 years ago.  The examiner also stated that the Veteran's nonservice-connected uncontrolled diabetes can also contribute to neuropathy pain in the Veteran's toes, and the examiner referenced specific VA treatment records showing that the Veteran's diabetes was uncontrolled during the appeal period.  The examiner stated that the x-ray of both feet shows degenerative joint disease of equal severity in both extremities, which the examiner states is indicative of a normal progression of the aging process and not a result of the right big toe injury in service.  The examiner also noted that the Veteran did not seek medical treatment of right toe pain until over four decades after service.  

The July 2015 VA medical opinion is supported by other medical evidence of record and provides a clear rationale that covers all relevant bases as to the issue of service connection in this case.  Further, the July 2015 VA examiner based her opinion on review of the claims file, on the Veteran's history and lay statements, and she has the requisite medical expertise and training to render an opinion regarding etiology of the Veteran's right big toe disability.  For these reasons, the Board finds the July 2015 VA medical opinion to be highly probative of this essentially medical question before the Board.  

The Board further notes that after the Veteran was treated for his in-service right big toe injury in October 1966, the service treatment records are silent as to any further complaints for the right big toe.  Then, no arthritis or other right toe disability was noted on the Veteran's separation examination in March 1969.  Further, though the Veteran has submitted multiple claims for service connection since September 1969, there is no indication of complaints or treatment for a right toe disability until decades after service.  See Maxson v. Gober, 230 F.3d 1330   (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability); see e.g., August 2011 private treatment record from Dr. D. D. (noting that the Veteran's June 2008 radiograph showed degenerative changes); August 2011 Form 21-4142 (indicating that the earliest treatment for the right big toe after discharge from service was in 2005 with Dr. D. D.). 

Given the July 2015 VA medical opinion, the objective medical evidence regarding the Veteran's right big toe arthritis outweighs the Veteran's subjective reports of chronicity of right big toe symptoms since service, and the objective evidence does not show the continuity of symptomatology of arthritis component required under 38 C.F.R. § 3.303(b).  Given the service treatment records showing normal toe on separation examination in September 1969, and given the July 2015 VA medical opinion showing that the right toe arthritis did not manifest in service or within the first post-service year and is etiologically related to other causes, the preponderance of the evidence is against the claim.  The Board finds that Veteran's right big toe arthritis did not manifest in service, or within the first post-service year, and continuity of symptomatology of arthritis is not present.  Accordingly, the Veteran's right big toe arthritis is not entitled to the presumption of service connection under 38 C.F.R. § 3.303(b).  

Further, given the July 2015 VA medical opinion, the competent evidence shows that the Veteran's in-service right big toe injury was acute and therefore resolved, and an etiological relationship between the Veteran's current right big toe disability and the in-service right big toe injury is not shown by the competent and probative evidence.  There is no lay argument or medical evidence to indicate that the Veteran's right big toe disability is otherwise etiologically related to service.  Thus, service connection on a direct basis is not warranted.  38 C.F.R. § 3.303.

For the above reasons, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a right big toe disability.  Therefore, the benefit of the doubt provision does not apply, and the claim on appeal must be denied.  See 38 U.S.C.A. § 5107.  


ORDER

Entitlement to service connection for a right big toe disability is denied.  


REMAND

Pursuant to the April 2015 Board remand directives, the Veteran was afforded a VA audiological examination in June 2015 to determine the current severity of the Veteran's bilateral hearing loss.  The June 2015 VA examiner's report shows that she attempted to test the Veteran's puretone thresholds, but that the "Veteran [is] unable or unwilling to provide accurate, consistent and valid responses today.  Veteran denied hearing any tones, but then requested the tones be presented 'louder' so he could hear them."  The VA examiner stated that therefore puretone testing results are invalid.  See also April 2016 Appellant Brief (arguing that a new VA examination is warranted because the Veteran could not hear the testing tones).  The VA examiner also certified that the use of the speech discrimination test is not appropriate and provided reasons for the same.  

The examiner also stated that the Veteran's past audiograms performed at VA medical facilities show inconsistent and invalid responses.  The examiner stated that the June 2009 VA audiology appointment and the January 2014 VA audiology appointment appear to the closest approximation of the Veteran's actual hearing status.  However, the January 2014 VA audiology note did not provide puretone testing results, and since the June 2009 VA audiology note, the Veteran reported that his hearing loss has worsened in his August 2010 substantive appeal.  See April 2015 Board remand (remanding for a new VA examination due to reports of worsening symptoms). 

On review, the June 2015 VA examiner did not provide enough detail for rating purposes.  Specifically, though the examiner did noted that the puretone testing results are invalid on the date of that examination, the examiner did not explain whether further testing might permit valid puretone testing results.  See generally Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (providing the criteria under which VA can still fulfill its duty to assist to provide a medical examination or opinion when a VA examiner cannot provide a medical opinion without resorting to mere speculation).  The Board also notes that the Veteran has complained of ear soreness and has subjectively attributed this ear pain to his hearing aids; however, the medical evidence is unclear as to whether any such ear pain during the appeal period may be separately and medically attributed to the Veteran's bilateral hearing loss or to a nonservice-connected disability.  For these reasons, the Veteran should be afforded a new VA examination to determine the current nature and severity of the Veteran's bilateral hearing loss.  38 C.F.R. § 4.2; Mittleider v. West, 11 Vet. App. 181 (1998).  

Accordingly, the case is REMANDED for the following action:

1. Please contact the Veteran and request that he provide information as to any outstanding private treatment records pertinent bilateral hearing loss, to include any private audiology records since June 2015.  

The Veteran should be asked to authorize the release of any outstanding pertinent non-VA medical records. 

2. Please obtain VA treatment records dating from June 2015 to present. 

3. Afterwards, please schedule the Veteran for a VA audiological examination determine the severity of bilateral hearing loss.  Provide the VA examiner with the claims file (Virtual VA and VBMS) for review of the case.  

(a) After performing all necessary testing, the examiner is asked to address the severity and symptoms of the Veteran's bilateral hearing loss under the normal VA protocol for such audiometric evaluations. 

If the examiner determines that puretone testing results are invalid, the examiner is asked to please explain why.  Specifically, the examiner is asked to opine whether additional audiological testing would permit valid puretone testing results and/or if additional testing should be accomplished.  If the examiner determines that valid puretone testing results cannot be accomplished with future audiological testing, the examiner is asked to explain why.  

Please note that though the June 2015 examiner stated that the puretone testing results are invalid on the date of that examination, the June 2015 examiner did not explain whether further audiological testing might permit valid puretone testing results.  

(b) Please indicate whether the Veteran currently has right and/or left ear pain.  Also, the examiner is requested to attempt (to the extent possible) to determine whether any ear pain during the appeal period (May 2007 to present) may be attributed to the Veteran's service-connected bilateral hearing loss, or whether such ear pain is separately attributable to a nonservice-connected disability or other service-connected disability.  Please note if it is not possible to attribute the Veteran's ear pain to any such disability separately.  

If the examiner determines that a VA ENT examination is required to answer this question, please schedule the Veteran for the same.  

The examiner's attention is invited to the Veteran's reports of bilateral ear soreness and pain.  See April 2010 VA examination, September 2009, December 2009, and October 2010 VA treatment records (Veteran complained that his hearing aids are causing ear pain; ENT consult showed no pathology on physical examination that day for bilateral ear soreness); August 2010 Veteran statement.  

The examiner is asked to provide complete rationale for all conclusions and opinions expressed.   

4. Complete the above development and any additional development that is deemed warranted.  Then readjudicate the claim on appeal, and furnish the Veteran and his representative a supplemental statement of the case if the matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the claims are returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


